IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CECELIA ANYIKA-FRANCIS,                    : No. 50 MAL 2022
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
YUSUFU ANYIKA,                             :
                                           :
                   Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of May, 2022, the Petition for Allowance of Appeal is

DENIED.